UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event report): January 15, 2008 CHINA SUN GROUP HIGH-TECH CO. (Exact name of registrant as specified in its charter) Delaware 333-118259 54-2142880 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Hutan Street, Zhongshan District, Dalian, People’s Republic of China (Address of principal executive offices) (Zip Code) (86) 411- 8289-7752 Registrant’s telephone number, including area code (Former Name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01. Other Events On January 15, 2008,China Sun Group High-Tech Co.issued a press release annexed hereto as Exhibit 99.1 hereto. The information in this Current Report under this Item 8.01, including the information set forth in Exhibit 99.1, should not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1Press Release, dated January 15, 2008, issued by China Sun Group High-Tech Co. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 15, 2008 CHINA SUN GROUP HIGH-TECH CO. By: /s/ Bin Wang Name:Bin Wang Title:President, Chief Executive Officer and Chairman 3
